835




      OFFICE    OF THE ATTORNEY             GENERAL       OF TEXAS

                                   AUSTIN




Hoaorrbl~ R. A. MoElmth
Oounty Auditor
Cook. oouty
O0lno8vlll.. hxu




          If. lopl honwlth          i

                                                        rtlolo x0. 7151
                                                          tho 46th l&e=




           lVretl~rd     Onthor,         th a if t thr; United
                                                            s:to8
        Go to r uu$o r ltv of           it80 8oler hati
        gowar   of   mawti0b             0hol   r   trko over 3t l pouo88loa
        sf praportyonder outhorltt
                                 of uy                      lrr luthorlslaa
                                                                                                              836


mnor8blo 8. A. MoBlrrtb, ?8g8 2


           it   t0 0086OM 881& p?OpO?t or urrdoru 0 tlo8
           to W raid poportr      tra    ?he owaolr,  or u8t or u
           rgroaut     by thr owm? to ml1 wl(L propertr, oi
           8holl 0-1~ with the 1aW8 nlrtin(          to londana-
           tioa to 8uah aa OXtent     Q8 to entitle    it to the
           w88088iOS    Oi              8dd        ~?OpOX't~,       O?    t0    lOS8titUtO         8
           tokin&   thonof               iron tho owwr w perron
                                             ,th e 8
                                                   luoh oozj#amla(
                                             ld th0 0-r   Oi 8d  FrO rtl
                    1 tho ~urpor.8 at rtotr  an4 oouty        routlor
           fro8    the data of talclag p08808810n thoreot,       or
           from the dote ot itr ooa lyln      ulth the rondoaaa-
           tlon lawa to tho lxtont ghot ft 18 lntltlodto
           pO88688iOa Of 88ld prOQertl      or irow tho date it hrr
           OOtIIpiiOd  dth th0 OOtidOMdOIA    &WI8 t0      th8 OeUt
           that thoro ham boon a toklng of rold proputt from
           th0      OWM?,        WhiOhOTO~           OOOUE8       fir8t$-

                  "8.0. 2* The irot
                             that the W1t.d 8tat.r WV-
     lrnaoat  har ~eqolnd an4 18 roqairlly and dll loatinuo
     to rOqUir0 oonrlborrbloprOport ia thi8 8tltO tpa ia t&o
     rrvoml OOUtle8 Of thlr atat z y pPrOho80 or 8Oa&8UL8tlOn,
     to k UU(l br tho VnitOd 8tOtO8 aot8Fl&Ont Or ita rgellOh8,
     fo?    (OnOld            ~TO?MMtOl                  lUw8*8          ld     f.n    ptv8U8Xil       c$tho war
                                      4 l& M t6onun~       Jr
                   and thr trot that a4 valora   tax*8 ior    r
                    Md  8Ub88qtWbt  mar8  i8 whloh 8r1d pro&%:
     kra         loqulre4, 18 bow loqulrd, or till k lrqulrod
     a?.    Pot      h81Ud.4            h  tho 0088idOrrtiOn                     Of    gll@r@O     Oi tftl.
     to 8uOh pr0 arty                   in -8t  in8hDOO8,                     Wld     iurthor,     thOt
     SOid p?O&bOr?
                 J 18              lOq Uil-   thd
                                                tOP a @0 fa
                                                         t tit  Oftit0    h id-
     MU?,           Md   ?88dt8      18 l qlOtO  lrrd total 1088 t0 th.
     lrndounor,             ti tho OnjOJMoi ttt  hi8 propwt~,     orrotor   and
     OoMtitUtOB               8 pub118 UIlUitr  18 thO8.   lOU8ti88, tOW!Ll,
     and rlllrgom 1~ whloh 8UOh oondomL8tlonrhm             kOn md0
     neoorrrrf   aad em nroorrrr~      an4 whloh ulll to mado a8OM8arl,
     by nraoa    of the purrau08     at the pn8ent     war br thr Vnlte4
     8tatJ Oofomment,       and orrater an lmergonoy and ui lsporo-
     tit0 ‘PUuiO   llOOO88it~   that the COMtitUtiOB81      nti8 PW@?-
     lag bill8 to (0 into dSoot ninotl daya ircR and dto?
     their prrrrgo k rnd the 88ao an honbt             rtupudo4, an4
     th;8 Aot Bhrlf tak OffOOt 8lld k b i0-e            troP ud   OttOr
     it8     ~wo@&o,             Utd    it    18    80    lO8tO&*

                  rtirootln            April       7, 1943
                  *aup   Hone,            Texor,              aoro
                                                         ootsrlng  than 58,OOO8oro80
     18    iOOOted          ia    aOOk0       oOUIttY.      the l8tabli8brrat Oi th18
                                                              In
     OMP the United                    stator       Uoromarat purehrred tho land ld
Honorrblo II. A. UoSlmth, Pam          3



     now holda title  to @am@lxoopt approxlaatelt    5,000
     to 10,000 aam    whoaa   owner8 wora not aatl#ild with
     the rrluer Qlae8d upon their land8 by the ~temmoat
     rpprairors, and rn 8ooking, through oourt     8atlOn. to
     obtaia wh0t they rrgard aa a iair prioe for tholr lrad8.
     Bouwor, tha'landa    uhioh hare not b80n 68r60d to the
     botoramont  hare boon taken pOaa088iOa of by the Ootom-
     monti an6 am lnolud~d in the Oamp uhloh ha8 beon in
     oporatlon rlnoo lata in 1912.
            *It appear8 thnt in the paaaaga OS the            above   men-
     tlonod Senate Bill Ho. 126 it waa the lntantloa of tha
     lagi8latU~O 80 prOddo  8 mean8 Of 880088ia8 and 001;
     lOOtitt6atatr sad oomty taxer on 811 8uoh landa aa
     am inoluded in Caap Howzs. Borav*r, it 6008 not say
     8p~OlfiO8i~~that w&a    tltla r88ta in thr 50temu~nt,
     a8 la the ease with thi8 Camp, with tbr eroeptlons noted,
     8UOh t8XO8 t68lb. 8S8eI3806atIdOOllOOtOd.
            *In tlow of the Seat8 sat forth above your opinion
     $8   WJUeatad   On the    iOiiOWing     prOpO8ifiOnt

            *DUO8 tho Tax     h8@388Ol’-0OllOOtO~       O? Uooks   Count
     halo the authority, under  thm tenha of aaid %aate Bi11
     Ho. 126 or My of&w law, to a88088 and oolleot    atate
     alldOOMtY t8XB8 in th0 lt88N Of th. UhitOd Stat08 t&T-
     lramont Of all lazxIrmio the oup Howee lm    the ram
     a8 he door haro undrr erlatl law8 to a88088 0aa ool-
     lrot tart.8in tha name oi an“padlrldual omar of all
     property ownrd by raoh lndl+ldualt*
           A8 wo oonrtruo your letter mu lnqulre whothar the pro-
vi8iOn in Son&e Blll lo. 126 to thm lfirot that under the eon-
dltlona therola lta td lauoh ooademnlng authority 8hal1 ba oon-
         the ownor of raid property ior all the pUrpO8.8
lidr r o d                                                Of, rtata
lae oounty taUtlon.r.  W lmpll~Ily authorize& the  a8808amatt   and
yat:;tlon oi tar08 lgaltt8tland ha14 ln the name OS tha Vnltod
..     .
            Rogardleaa ot the oonrtltutlonalltyoi finate Bill
Ho. 126 (an oar Oplnion’lo.     5290 leeloaod horowlth) and ro-
~Ord1.88 Oi Ml qUr8tiOn     Of the QOWW     Ot 8 8ttete to b3Letrt8Xe8
agala8t land omod by the United      Btater, wo fool that thr land
in quo8tlon ir no tlubjeot    to taxation. Lion if wa should
l88UlM that Sonato Ml1     HO. 126 ia   OOti8titUtiOM1,   it 18 lp p M -
lnt boa ltr uorgenop     818U80 that thla lot wa8 pa88d to nller@
rrom tercrtlon thorn.por8ona whoaa land 18 la the pl'UUO880s
oondoainatlon nth6r than to luthorim        8Uah land to  to taxed
.                                                                                 838



    Eotonorable    Il.A,.YoQmth,     Pa&o 4


    lg8lnat tho Unit04 8tatoa. I8 OUr Oph108,      oh0 8trtMt
    that thr l on6e~a4    luthorltr 8hall b8 loaridend   the QIPQ of
    ruoh proportr   for 811 tho parpowr 0srtota a nd   lountltau-
    tlon nor017 meone that for the purpowr oi taxation ruoh land
    ahall be tnatod am am other land8 owurd and bald by the
               a~thorlt~~
    00na08ittittg
                   It    la plain that other 181148he16     for tilltartpttr-
    pore8 by the Unltrd Statra arelxproa8l ma40 exempt from
    trxation. Tltlo 85    the Rorlaed Cltl1 8totutrr
                               of                    authorlror,
    interalla, tho aoqulrltion of lan4 by the fmdrral gorernmnt
    for =forta, mllltar lt4tlon8, ma aslnoa a ndlr’8onal8R(Art.
    52W) and prorldea Lt Art1010 5248 thoroorr
                   Vho  Vnlted States    ahall ba 88OUN in th8l.r
             pO88@88iOll and enjoyment Oi 811 land8 8OqUir.d
             undrr the protl8lona     0s thi8 tltloj and rueh land8
             and all impro~rslanta    thrrroa 8hSll be lxomptrror
             my taxation unbartbr authority o? thi8 stat0 80
             long a8 the aan8 lm hold, omod, used and oooaplod
             by the Unltod I3tatar    for tha purpoaoa lx p r o ~sed
                                                                   ia
             thi8 title aad not otherwilo.
    vr rind nothing lo sonato Bill Ho. 126 or la a  other law
    Of thi8 88880 lUth Or iSiIt#
                              On7 8Wh  lMd8 t0 b 3 rXOdl OOllIO-
    quontlf, your quoatlon 18 anauond la tho Bog8tlvo.
                   Tautin& that thr tomgoing fullr anmore your ia-
    qulrr,     lie are

                                                  Tour8     *or7 truly
                                              AT’KMUY OlgERAL        07   TEXtA



                                              By ??       D-a
                                                           R.   Dean Xoorhoa4
                           G              lpg~                      A0818tant
                                                 _._.-.